1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   SHARON ANNETTE HART,                  )              Case No.: 1:18-cv-01581 LJO JLT
                                           )
12                  Plaintiff,             )              ORDER DENYING PLAINTIFF’S MOTION FOR
                                           )              APPOINTMENT OF COUNSEL WITHOUT
13          v.                             )              PREJUDICE
                                           )
14   MEGAN J. BRENNAN, Postmaster General, )              (Doc. 21)
     United States Postal Service,         )
15                                         )
                    Defendant.             )
16
17           On October 15, 2019, Sharon Annette Hart filed a second motion for appointment of counsel.
18   (Doc. 21) Plaintiff again makes the request because she is “a layperson” and reports she does “not
19   understand anything about the language of the law.” (Id. at 1) Further, Plaintiff asserts she is “currently
20   unemployed and … can’t afford to hire an attorney to represent [her] in this matter.” (Id.)
21           As Plaintiff was previously informed, there is no constitutional right to counsel in most civil
22   cases, but the Court may request an attorney to represent indigent persons. 28 U.S.C. § 1915(e)(1). The
23   Court cannot require representation of a plaintiff pursuant to 28 U.S.C. § 1915. Mallard v. U.S. District
24   Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989). Nevertheless, in “exceptional
25   circumstances,” the Court has discretion to request the voluntary assistance of counsel. Rand v.
26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997).
27           To determine whether “exceptional circumstances exist, the district court must evaluate both the
28   likelihood of success of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in

                                                           1
1    light of the complexity of the legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks

2    and citations omitted). The Court determined that Plaintiff stated a cognizable claim in her First

3    Amended Complaint, and Plaintiff has demonstrated that she is able to state her position in an

4    intelligible manner before the Court. Further, at this early stage in the proceeding, the Court is unable

5    to make a determination that Plaintiff is likely to succeed on the merits. Therefore, the Court does not

6    find the required exceptional circumstances at this time.

7           Accordingly, the Court ORDERS: Plaintiff’s motion for the appointment of counsel (Doc. 21)

8    is DENIED without prejudice.

9
10   IT IS SO ORDERED.

11      Dated:     October 18, 2019                              /s/ Jennifer L. Thurston
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
